EXHIBIT 10.1

SECOND AMENDMENT TO LOAN AGREEMENT

            THIS SECOND AMENDMENT TO LOAN AGREEMENT (this "Amendment") is made
and entered into as of the 31st day of August, 2010, by and among (a) LABARGE,
INC., a Delaware corporation (the “Company”), LABARGE ELECTRONICS, INC., a
Missouri corporation (“LaBarge Electronics”) and LABARGE ACQUISITION COMPANY,
INC., a Missouri corporation (“LaBarge Acquisition”) (individually, a “Borrower”
and collectively, the “Borrowers”), (b) U.S. BANK NATIONAL ASSOCIATION and WELLS
FARGO BANK, NATIONAL ASSOCIATION (individually, a “Lender” and collectively, the
"Lenders") and (c) U.S. BANK NATIONAL ASSOCIATION, as agent for the Lenders (in
such capacity, the “Agent”).

WITNESSETH:

            WHEREAS, the Borrowers, the Lenders and the Agent are parties to
that certain Loan Agreement dated as of December 22, 2008, as amended by that
certain First Amendment to Loan Agreement dated as of January 30, 2009 (as so
amended, the "Loan Agreement"; all capitalized terms used and not otherwise
defined in this Amendment shall have the respective meanings ascribed to them in
the Loan Agreement as amended by this Amendment); and

            WHEREAS, the Borrowers, the Lenders and the Agent desire to amend
the Loan Agreement in the manner hereinafter set forth;

            NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Lenders and the Agent hereby agree as follows:

            1.         Clauses (ii) and (iii) of Section 2.05(a) of the Loan
Agreement are hereby amended to read as follows:

            “(ii)       the date of issuance of such Letter of Credit must be a
Business Day which is at least one (1) Business Day before the last day of the
Revolving Credit Period;

            “(iii)      the term of any such Letter of Credit shall not extend
beyond the earlier of (A) the date which is one (1) year after the date of
issuance thereof (subject to customary renewal or “evergreen” features so long
as such Letter of Credit may be terminated (including by way of electing not to
renew) at the option of U.S. Bank prior to the date set forth in the following
clause (B)) or (B) the date which is one (1) year after the last day of the
Revolving Credit Period;”

            2.         Clause (ii) of Section 2.05(d) of the Loan Agreement is
hereby amended to read as follows:

            “(ii)       with respect to each Letter of Credit, a nonrefundable
commitment fee at a rate per annum equal to (A) so long as no Event of Default
has occurred and is continuing, the Applicable LIBOR Margin (calculated on an
actual day, 360‑day year basis) and (B) so long as any Event of Default has
occurred and is continuing, Three Percent (3%) per annum over and above the
Applicable LIBOR Margin (calculated on an actual day, 360‑day year basis), on
the undrawn face amount of each such Letter of Credit ("Letter of Credit
Commitment Fees"), which Letter of Credit Commitment Fees shall be due and
payable quarterly in arrears on each March 31, June 30, September 30 and
December 31 during the term of such Letter of Credit and on the date of the
expiration or termination of such Letter of Credit; and”

            3.         The Borrowers hereby jointly and severally agree to
reimburse the Agent upon demand for all out‑of‑pocket costs and expenses,
including, without limitation, reasonable attorneys' fees and expenses, incurred
by the Agent in the preparation, negotiation and/or execution of this Amendment
and any and all other agreements, documents, instruments and/or certificates
relating to the amendment of the Borrowers' existing credit facilities from the
Lenders. All of the obligations of the Borrowers under this paragraph shall
survive the payment of the Borrower's Obligations owed by any one or more of the
Borrowers and the termination of the Loan Agreement.

            4.         All references in the Loan Agreement to "this Agreement"
and any other references of similar import shall henceforth mean the Loan
Agreement as amended by this Amendment and as the same may from time to time be
further amended, modified, extended, renewed or restated. All references in the
other Transaction Documents to the Loan Agreement and any other references of
similar import shall henceforth mean the Loan Agreement as amended by this
Amendment and as the same may from time to time be further amended, modified,
extended, renewed or restated. Except to the extent specifically amended by this
Amendment, all of the terms, provisions, conditions, covenants, representations
and warranties contained in the Loan Agreement shall be and remain in full force
and effect and the same are hereby ratified and confirmed.

            5.         This Amendment shall be binding upon and inure to the
benefit of the Borrowers, the Lenders and the Agent and their respective
successors and assigns, except that no Borrower may assign, transfer or delegate
any of its rights or obligations under the Loan Agreement as amended by this
Amendment.

            6.         Each Borrower hereby represents and warrants to the Agent
and each Lender that:

            (a)        the execution, delivery and performance by such Borrower
of this Amendment are within the corporate powers of such Borrower, have been
duly authorized by all necessary corporate action on the part of such Borrower
and require no consent of, action by or in respect of, or filing, recording or
registration with, any governmental or regulatory body, instrumentality,
authority, agency or official or any other Person;

            (b)        the execution, delivery and performance by such Borrower
of this Amendment do not conflict with, or result in a breach of the terms,
conditions or provisions of, or constitute a default under or result in any
violation of, the terms of the certificate or articles of incorporation or
by‑laws of such Borrower, any applicable law, rule, regulation, order, writ,
judgment or decree of any court or governmental or regulatory body,
instrumentality, authority, agency or official or any agreement, document or
instrument to which such Borrower is a party or by which such Borrower or any of
its Property or assets is bound or to which such Borrower or any of its Property
or assets is subject;

            (c)        this Amendment has been duly executed and delivered by
such Borrower and constitutes the legal, valid and binding obligation of such
Borrower enforceable against such Borrower in accordance with its terms;

            (d)        all of the representations and warranties made by such
Borrower and/or any other Obligor in the Loan Agreement and/or in any other
Transaction Document are true and correct in all material respects on and as of
the date of this Amendment as if made on and as of the date of this Amendment
(and for purposes of this representation and warranty, the representations and
warranties made by the Company in Section 4.04 of the Loan Agreement shall be
deemed to refer to the most recent financial statements of the Company and its
Subsidiaries delivered to the Agent and each Lender pursuant to Section 5.01(a)
of the Loan Agreement); and

            (e)        as of the date of this Amendment and after giving effect
to this Amendment, no Default or Event of Default under or within the meaning of
the Loan Agreement has occurred and is continuing.

            7.         In the event of any inconsistency or conflict between
this Amendment and the Loan Agreement, the terms, provisions and conditions
contained in this Amendment shall govern and control.

            8.         This Amendment shall be governed by and construed in
accordance with the substantive laws of the State of Missouri (without reference
to conflict of law principles).

            9.         This notice is provided pursuant to Section 432.047
R.S.Mo. As used herein, “borrower(s)” means the Borrowers, “creditor” means the
Lenders and the Agent and “this writing” means the Loan Agreement as amended by
this Amendment and the other Transaction Documents. ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE,
REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED
TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

            10.       This Amendment may be executed in any number of
counterparts (including facsimile or pdf counterparts), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

            11.       Notwithstanding any provision contained in this Amendment
to the contrary, this Amendment shall not be effective unless and until the
Agent shall have received:

            (a)        this Amendment, duly executed by each Borrower, each
Lender and the Agent;

            (b)        a consent of guarantors with respect to the Revolving
Credit Guaranty (which must be in form and substance satisfactory to the Agent),
duly executed by each of LaBarge Electronics, LaBarge Acquisition and
LaBarge/STC;

            (c)        a consent of guarantors with respect to the LaBarge
Electronics Term Loan Guaranty (which must be in form and substance satisfactory
to the Agent and each Lender), duly executed by each of the Company, LaBarge
Acquisition and LaBarge/STC;

            (d)        a consent of guarantors with respect to the LaBarge
Acquisition Term Loan Guaranty (which must be in form and substance satisfactory
to the Agent and each Lender), duly executed by each of the Company, LaBarge
Electronics and LaBarge/STC;

            (e)        a copy of resolutions of the Board of Directors of the
Company, duly adopted, which authorize the execution, delivery and performance
of this Amendment and the other Transaction Documents to which the Company is a
party;

            (f)         a copy of resolutions of the Board of Directors of
LaBarge Electronics, duly adopted, which authorize the execution, delivery and
performance of this Amendment and the other Transaction Documents to which
LaBarge Electronics is a party;

            (g)        a copy of resolutions of the Board of Directors of
LaBarge Acquisition, duly adopted, which authorize the execution, delivery and
performance of this Amendment and the other Transaction Documents to which
LaBarge Acquisition is a party;

            (h)        an incumbency certificate, executed by the Secretary of
the Company, which shall identify by name and title and bear the signatures of
all of the officers of the Company executing this Amendment and/or any of the
other Transaction Documents;

            (i)         an incumbency certificate, executed by the Secretary of
LaBarge Electronics, which shall identify by name and title and bear the
signatures of all of the officers of LaBarge Electronics executing this
Amendment and/or any of the other Transaction Documents;

            (j)         an incumbency certificate, executed by the Secretary of
LaBarge Acquisition, which shall identify by name and title and bear the
signatures of all of the officers of LaBarge Acquisition executing this
Amendment and/or any of the other Transaction Documents; and

            (k)        certificates of corporate good standing of each of the
Company, LaBarge Electronics, LaBarge Acquisition and LaBarge/STC issued by the
Secretary of State of the state of its incorporation.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –

SIGNATURE PAGE FOLLOWS]


            IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agent have
executed this Second Amendment to Loan Agreement as of the 31st day of August,
2010.

                                                                                   
LABARGE, INC.

 

 

                                                                                   
By    /s/CRAIG E. LaBARGE

                                                                                   
Name:      CRAIG E. LaBARGE

                                                                                   
Title:    CEO AND PRESIDENT

 

 

                                                                                   
LABARGE ELECTRONICS, INC.

 

 

                                                                                   
By    /s/CRAIG E. LaBARGE

                                                                                   
Name:      CRAIG E. LaBARGE

                                                                                   
Title:    CEO AND PRESIDENT

 

 

                                                                                   
LABARGE ACQUISITION COMPANY, INC.

 

 

                                                                                   
By    /s/CRAIG E. LaBARGE

                                                                                   
Name:      CRAIG E. LaBARGE

                                                                                   
Title:    CEO AND PRESIDENT

 

 

                        U.S. BANK NATIONAL ASSOCIATION

 

 

                                                                                   
By    /s/DANIEL LEE TILGHMAN

                                                                                   
Name:      DANIEL LEE TILGHMAN

                                                                                   
Title:    VICE PRESIDENT

 

 

                        WELLS FARGO BANK, NATIONAL

                        ASSOCIATION

 

 

                                                                                   
By    /s/KEVIN L. HANDLEY

                                                                                   
Name:      KEVIN L. HANDLEY

                                                                                   
Title:    VICE PRESIDENT

 

 

                        U.S. BANK NATIONAL ASSOCIATION, as Agent

 

 

                                                                                   
By    /s/DANIEL LEE TILGHMAN

                                                                                   
Name:      DANIEL LEE TILGHMAN

                                                                                   
Title:    VICE PRESIDENT

 

--------------------------------------------------------------------------------

CONSENT OF GUARANTORS

            Each of the undersigned hereby consents to the terms, provisions and
conditions contained in that certain Second Amendment to Loan Agreement dated as
of August 31, 2010, by and among (a) LaBarge, Inc., a Delaware corporation (the
“Company”), LaBarge Electronics, Inc., a Missouri corporation (“LaBarge
Electronics”) and LaBarge Acquisition Company, Inc., a Missouri corporation
(“LaBarge Acquisition”) (individually, a “Borrower” and collectively, the
“Borrowers”), (b) U.S. Bank National Association and Wells Fargo Bank, National
Association (collectively, the “Lenders”) and (c) U.S. Bank National
Association, as agent for the Lenders (in such capacity, the “Agent”) (the
"Second Amendment to Loan Agreement"). Each of the undersigned hereby
acknowledges and agrees that (a) the execution, delivery and performance by the
Borrowers of the Second Amendment to Loan Agreement will not adversely affect or
impair any of its obligations to the Agent and/or any Lender evidenced by or
arising under or in respect of that certain Guaranty dated as of December 22,
2008, and executed by the undersigned in favor of the Agent and the Lenders with
respect to the indebtedness of the Company to the Agent and the Lenders (the
"Revolving Credit Guaranty"; all capitalized terms used and not otherwise
defined in this Consent of Guarantors shall have the respective meanings
ascribed to them in the Revolving Credit Guaranty), (b) payment of all of the
"Borrower's Obligations" (as defined in that certain Loan Agreement dated as of
December 22, 2008, by and among the Borrowers, the Lenders and the Agent, as
amended by that certain First Amendment to Loan Agreement dated as of January
30, 2009, and the Second Amendment to Loan Agreement and as the same may from
time to time be further amended, modified, extended, renewed or restated) owed
by the Company is jointly and severally guaranteed to the Agent and the Lenders
by such undersigned pursuant to the terms of the Revolving Credit Guaranty and
(c) the Revolving Credit Guaranty is in full force and effect on the date hereof
and the same is hereby ratified and confirmed.

            Executed as of the 31st day of August, 2010.

 

                                                                                   
LABARGE ELECTRONICS, INC., Guarantor

 

 

                                                                                   
By    /s/DONALD H. NONNENKAMP

                                                                                   
Name:    DONALD H. NONNENKAMP    

                                                                                   
Title:   VICE PRESIDENT AND CFO

 

 

                                                                                   
LABARGE ACQUISITION COMPANY, INC.,

                                                                                   
Guarantor

 

 

                                                                                   
By    /s/DONALD H. NONNENKAMP

                                                                                   
Name:    DONALD H. NONNENKAMP    

                                                                                   
Title:   VICE PRESIDENT AND CFO

 

 

                                                                                   
LABARGE/STC, INC., Guarantor

 

 

                                                                                   
By    /s/DONALD H. NONNENKAMP

                                                                                   
Name:    DONALD H. NONNENKAMP    

                                                                                   
Title:   VICE PRESIDENT AND CFO

--------------------------------------------------------------------------------

CONSENT OF GUARANTORS

            Each of the undersigned hereby consents to the terms, provisions and
conditions contained in that certain Second Amendment to Loan Agreement dated as
of August 31, 2010, by and among (a) LaBarge, Inc., a Delaware corporation (the
“Company”), LaBarge Electronics, Inc., a Missouri corporation (“LaBarge
Electronics”) and LaBarge Acquisition Company, Inc., a Missouri corporation
(“LaBarge Acquisition”) (individually, a “Borrower” and collectively, the
“Borrowers”), (b) U.S. Bank National Association and Wells Fargo Bank, National
Association (collectively, the “Lenders”) and (c) U.S. Bank National
Association, as agent for the Lenders (in such capacity, the “Agent”) (the
"Second Amendment to Loan Agreement"). Each of the undersigned hereby
acknowledges and agrees that (a) the execution, delivery and performance by the
Borrowers of the Second Amendment to Loan Agreement will not adversely affect or
impair any of its obligations to the Agent and/or any Lender evidenced by or
arising under or in respect of that certain Guaranty dated as of December 22,
2008, and executed by the undersigned in favor of the Agent and the Lenders with
respect to the indebtedness of LaBarge Electronics to the Agent and the Lenders
(the "LaBarge Electronics Term Loan Guaranty"; all capitalized terms used and
not otherwise defined in this Consent of Guarantors shall have the respective
meanings ascribed to them in the LaBarge Electronics Term Loan Guaranty), (b)
payment of all of the "Borrower's Obligations" (as defined in that certain Loan
Agreement dated as of December 22, 2008, by and among the Borrowers, the Lenders
and the Agent, as amended by that certain First Amendment to Loan Agreement
dated as of January 30, 2009, and the Second Amendment to Loan Agreement and as
the same may from time to time be further amended, modified, extended, renewed
or restated) owed by LaBarge Electronics is jointly and severally guaranteed to
the Agent and the Lenders by such undersigned pursuant to the terms of the
LaBarge Electronics Term Loan Guaranty and (c) the LaBarge Electronics Term Loan
Guaranty is in full force and effect on the date hereof and the same is hereby
ratified and confirmed.

            Executed as of the 31st day of August, 2010.

 

                                                                                   
LABARGE, INC., Guarantor

 

 

                                                                                   
By    /s/DONALD H. NONNENKAMP

                                                                                   
Name:    DONALD H. NONNENKAMP    

                                                                                   
Title:   VICE PRESIDENT AND CFO

 

 

                                                                                   
LABARGE ACQUISITION COMPANY, INC.,

                                                                                   
Guarantor

 

 

                                                                                   
By    /s/DONALD H. NONNENKAMP

                                                                                   
Name:    DONALD H. NONNENKAMP    

                                                                                   
Title:   VICE PRESIDENT AND CFO

 

 

                                                                                   
LABARGE/STC, INC., Guarantor

 

 

                                                                                   
By    /s/DONALD H. NONNENKAMP

                                                                                   
Name:    DONALD H. NONNENKAMP    

                                                                                   
Title:   VICE PRESIDENT AND CFO

--------------------------------------------------------------------------------

CONSENT OF GUARANTORS

            Each of the undersigned hereby consents to the terms, provisions and
conditions contained in that certain Second Amendment to Loan Agreement dated as
of August 31, 2010, by and among (a) LaBarge, Inc., a Delaware corporation (the
“Company”), LaBarge Electronics, Inc., a Missouri corporation (“LaBarge
Electronics”) and LaBarge Acquisition Company, Inc., a Missouri corporation
(“LaBarge Acquisition”) (individually, a “Borrower” and collectively, the
“Borrowers”), (b) U.S. Bank National Association and Wells Fargo Bank, National
Association (collectively, the “Lenders”) and (c) U.S. Bank National
Association, as agent for the Lenders (in such capacity, the “Agent”) (the
"Second Amendment to Loan Agreement"). Each of the undersigned hereby
acknowledges and agrees that (a) the execution, delivery and performance by the
Borrowers of the Second Amendment to Loan Agreement will not adversely affect or
impair any of its obligations to the Agent and/or any Lender evidenced by or
arising under or in respect of that certain Guaranty dated as of December 22,
2008, and executed by the undersigned in favor of the Agent and the Lenders with
respect to the indebtedness of LaBarge Acquisition to the Agent and the Lenders
(the "LaBarge Acquisition Term Loan Guaranty"; all capitalized terms used and
not otherwise defined in this Consent of Guarantors shall have the respective
meanings ascribed to them in the LaBarge Acquisition Term Loan Guaranty), (b)
payment of all of the "Borrower's Obligations" (as defined in that certain Loan
Agreement dated as of December 22, 2008, by and among the Borrowers, the Lenders
and the Agent, as amended by that certain First Amendment to Loan Agreement
dated as of January 30, 2009, and the Second Amendment to Loan Agreement and as
the same may from time to time be further amended, modified, extended, renewed
or restated) owed by LaBarge Acquisition is jointly and severally guaranteed to
the Agent and the Lenders by such undersigned pursuant to the terms of the
LaBarge Acquisition Term Loan Guaranty and (c) the LaBarge Acquisition Term Loan
Guaranty is in full force and effect on the date hereof and the same is hereby
ratified and confirmed.

            Executed as of the 31st day of August, 2010.

 

                                                                                   
LABARGE, INC., Guarantor

 

 

                                                                                   
By    /s/DONALD H. NONNENKAMP

                                                                                   
Name:    DONALD H. NONNENKAMP    

                                                                                   
Title:   VICE PRESIDENT AND CFO

 

 

                                                                                   
LABARGE ELECTRONICS, INC.,

                                                                                   
Guarantor

 

 

                                                                                   
By    /s/DONALD H. NONNENKAMP

                                                                                   
Name:    DONALD H. NONNENKAMP    

                                                                                   
Title:   VICE PRESIDENT AND CFO

 

 

                                                                                   
LABARGE/STC, INC., Guarantor

 

 

                                                                                   
By    /s/DONALD H. NONNENKAMP

                                                                                   
Name:    DONALD H. NONNENKAMP    

                                                                                   
Title:   VICE PRESIDENT AND CFO

--------------------------------------------------------------------------------

CERTIFIED BOARD OF DIRECTOR RESOLUTIONS

     The undersigned, Secretary of LaBarge, Inc., a Delaware corporation (the
“Company”), hereby certifies to U.S. Bank National AssociationandWells Fargo
Bank, National Association(individually, a “Bank” and collectively, the
“Banks”), that the following is a true, correct and complete copy of certain
resolutions duly adopted by the Board of Directors of the Company on December
17, 2008, in accordance with the laws of the State of Delaware and the
Certificate of Incorporation and By-Laws of the Company, and that said
resolutions have not been amended, modified, rescinded or revoked in any manner
whatsoever and are on the date hereof still in full force and effect:

     RESOLVED, that any one (1) of the following officers of the Company,
to-wit: President, any Vice President, Chief Financial Officer, Treasurer or
Secretary, and each of them acting alone, are hereby authorized and empowered
for and in behalf and in the name of the Company:

     (a)  to borrow money and obtain letters of credit and other financial
accommodations in any form from any one or more of the Banks in such amounts,
for such periods of time and upon such terms and conditions as such officer(s)
may deem desirable, and to negotiate, enter into, execute, perform and deliver
to any one or more of the Banks and/or any agent for any one or more of the
Banks such notes, credit agreements, loan agreements, drafts, acceptances and
such other agreements, documents, instruments and certificates as any one or
more of the Banks and/or any agent for any one or more of the Banks may from
time to time require in connection therewith;

     (b)  to guarantee to any one or more of the Banks and/or any agent for any
one or more of the Banks the payment and performance of any and all
indebtedness, liabilities and obligations of any individual, sole
proprietorship, partnership, limited liability company, corporation, trust,
association (incorporated or unincorporated) or other entity to any one or more
of the Banks and/or any agent for any one or more of the Banks, whether now
existing or hereafter incurred or arising, upon such terms and conditions as any
one or more of the Banks and/or any agent for any one or more of the Banks may
require, and to negotiate, enter into, execute, perform and deliver to any one
or more of the Banks and/or any agent for any one or more of the Banks such
guaranties and such other agreements, documents, instruments and certificates as
any one or more of the Banks and/or any agent for any one or more of the Banks
may from time to time require in connection therewith;

     (c)  to pledge with, or assign, endorse, negotiate and guarantee to, any
one or more of the Banks and/or any agent for any one or more of the Banks, or
to grant to any one or more of the Banks and/or any agent for any one or more of
the Banks a lien, mortgage, deed of trust or other encumbrance on or a security
interest in, such present and future assets and property of the Company, real or
personal, tangible or intangible, or any interest therein, as may now or
hereafter be required by any one or more of the Banks and/or any agent for any
one or more of the Banks, including, without limitation, present and future
accounts, accounts receivable, contract rights, payment intangibles, documents,
bills of lading, warehouse receipts, instruments, promissory notes, chattel
paper, general intangibles, investment property, financial assets, securities,
stocks, bonds, deposit accounts, certificates of deposit, insurance policies,
inventory, machinery, equipment, furniture, furnishings, fixtures and real
estate, as security for any and all indebtedness, liabilities and obligations of
the Company or any other individual, sole proprietorship, partnership, limited
liability company, corporation, trust, association (incorporated or
unincorporated) or other entity to any one or more of the Banks and/or any agent
for any one or more of the Banks, and to negotiate, enter into, execute, perform
and deliver to any one or more of the Banks and/or any agent for any one or more
of the Banks such security agreements, pledge agreements, mortgages, deeds of
trust, assignments, agreements of pledge, hypothecation agreements and financing
statements and such other agreements, documents, instruments and certificates as
any one or more of the Banks and/or any agent for any one or more of the Banks
may from time to time require in connection therewith;

     (d)  to subordinate the payment and performance of any and all
indebtedness, liabilities and obligations of any individual, sole
proprietorship, partnership, limited liability company, corporation, trust,
association (incorporated or unincorporated) or other entity to the Company,
whether now existing or hereafter incurred or arising, to the payment and
performance of any and all indebtedness, liabilities and obligations of such
individual, sole proprietorship, partnership, limited liability company,
corporation, trust, association (incorporated or unincorporated) or other entity
to any one or more of the Banks and/or any agent for any one or more of the
Banks, whether now existing or hereafter incurred or arising, upon such terms
and conditions as any one or more of the Banks and/or any agent for any one or
more of the Banks may require, and to negotiate, enter into, execute, perform
and deliver to any one or more of the Banks and/or any agent for any one or more
of the Banks such subordination agreements and such other agreements, documents,
instruments and certificates as any one or more of the Banks and/or any agent
for any one or more of the Banks may from time to time require in connection
therewith;

     (e)  to withdraw from any one or more of the Banks and/or any agent for any
one or more of the Banks and give receipts therefor, and to authorize and
request any one or more of the Banks and/or any agent for any one or more of the
Banks to sell and deliver for the account of the Company, any of the assets and
property of the Company at any time pledged, assigned or endorsed to any one or
more of the Banks and/or any agent for any one or more of the Banks or upon
which any one or more of the Banks and/or any agent for any one or more of the
Banks has a lien, mortgage, deed of trust, security interest or other
encumbrance;

     (f)  from time to time to amend, modify, restructure, supplement, extend,
renew or terminate any arrangements or agreements with any one or more of the
Banks and/or any agent for any one or more of the Banks upon such terms and
conditions as such officer(s) of the Company may deem desirable, and to
negotiate, enter into, execute, perform and deliver to any one or more of the
Banks and/or any agent for any one or more of the Banks such agreements,
documents, instruments and certificates as any one or more of the Banks and/or
any agent for any one or more of the Banks may from time to time require in
connection therewith; and

     (g)  to take any and all other actions and execute, perform and deliver to
any one or more of the Banks and/or any agent for any one or more of the Banks
any and all other agreements, documents, instruments and certificates
(including, without limitation, borrowing notices, borrowing requests, borrowing
base certificates, collateral reports and compliance certificates) as may be
necessary or appropriate to consummate the transactions authorized by these
resolutions and to perform all of the terms, provisions and conditions of each
of the agreements, documents, instruments and certificates referred to in these
resolutions.

     FURTHER RESOLVED, that the execution by any such officer(s) of the Company
of any agreement, document, instrument or certificate referred to in these
resolutions shall be conclusive evidence and full proof of the approval thereof
and of all of the terms, provisions and conditions contained therein and that
any and all acts and things which any such officer(s) of the Company may do or
perform in conformity with the powers conferred upon them by these resolutions
are hereby expressly authorized, approved, ratified and confirmed.

     FURTHER RESOLVED, that the Secretary and each other officer of the Company
be, and hereby is, authorized and empowered to certify to any one or more of the
Banks and/or any agent for any one or more of the Banks the names of the present
officers of the Company and the offices, respectively, held by them, together
with specimens of their signatures, and in case of any change of any office
holder, the fact of such change and the name of any new officer together with a
specimen of his or her signature; and each Bank and each agent for any one or
more of the Banks are hereby authorized to honor any instrument signed by any
new officer or officers in respect of whom it has received any such certificate
or certificates, with the same force and effect as if said officer or officers
were named in the foregoing resolutions.

     FURTHER RESOLVED, that each Bank and each agent for any one or more of the
Banks shall be indemnified and held harmless by the Company from and against any
and all damages, losses, liabilities, costs and expenses, including, without
limitation, reasonable attorneys’ fees and expenses, incurred by such Bank or
such agent in acting pursuant to these resolutions, and until each Bank and each
agent for any one or more of the Banks has actually received notice in writing
from the Secretary or any other officer of the Company of any change in these
resolutions each Bank and each agent for any one or more of the Banks is
authorized to act in pursuance hereof.

     The undersigned further certifies that the persons whose names, titles and
signatures are set forth below are duly elected, qualified and acting officers
of the Company and hold on the date hereof the office(s) set opposite their
respective names and the signatures appearing opposite their respective names
are the genuine signatures of such officers:

Name                  Title                      Signature

Craig E. LaBarge      President and Chief

                      Executive Officer          /s/CRAIG E. LaBARGE

Donald H. Nonnenkamp  Chief Financial Officer

                      and Secretary              /s/DONALD H. NONNENKAMP

     The undersigned further certifies that there have been no amendments or
other changes to the Certificate of Incorporation or By-Laws of the Company on
or after December 22, 2008.

     IN WITNESS WHEREOF, I have hereunto set my hand as Secretary of the Company
as of the 31st day of August, 2010.

                                      /s/DONALD H. NONNENKAMP

                                      Donald H. Nonnenkamp, Secretary

--------------------------------------------------------------------------------

CERTIFIED BOARD OF DIRECTOR RESOLUTIONS

     The undersigned, Secretary of LaBarge Electronics, Inc., a Missouri
corporation (the “Company”), hereby certifies to U.S. Bank National
Associationand Wells Fargo Bank, National Association(individually, a “Bank” and
collectively, the “Banks”), that the following is a true, correct and complete
copy of certain resolutions duly adopted by the Board of Directors of the
Company on December 17, 2008, in accordance with the laws of the State of
Missouri and the Articles of Incorporation and By-Laws of the Company, and that
said resolutions have not been amended, modified, rescinded or revoked in any
manner whatsoever and are on the date hereof still in full force and effect:

     RESOLVED, that any one (1) of the following officers of the Company,
to-wit: President, any Vice President, Chief Financial Officer, Treasurer or
Secretary, and each of them acting alone, are hereby authorized and empowered
for and in behalf and in the name of the Company:

     (a)  to borrow money and obtain letters of credit and other financial
accommodations in any form from any one or more of the Banks in such amounts,
for such periods of time and upon such terms and conditions as such officer(s)
may deem desirable, and to negotiate, enter into, execute, perform and deliver
to any one or more of the Banks and/or any agent for any one or more of the
Banks such notes, credit agreements, loan agreements, drafts, acceptances and
such other agreements, documents, instruments and certificates as any one or
more of the Banks and/or any agent for any one or more of the Banks may from
time to time require in connection therewith;

     (b)  to guarantee to any one or more of the Banks and/or any agent for any
one or more of the Banks the payment and performance of any and all
indebtedness, liabilities and obligations of any individual, sole
proprietorship, partnership, limited liability company, corporation, trust,
association (incorporated or unincorporated) or other entity to any one or more
of the Banks and/or any agent for any one or more of the Banks, whether now
existing or hereafter incurred or arising, upon such terms and conditions as any
one or more of the Banks and/or any agent for any one or more of the Banks may
require, and to negotiate, enter into, execute, perform and deliver to any one
or more of the Banks and/or any agent for any one or more of the Banks such
guaranties and such other agreements, documents, instruments and certificates as
any one or more of the Banks and/or any agent for any one or more of the Banks
may from time to time require in connection therewith;

     (c)  to pledge with, or assign, endorse, negotiate and guarantee to, any
one or more of the Banks and/or any agent for any one or more of the Banks, or
to grant to any one or more of the Banks and/or any agent for any one or more of
the Banks a lien, mortgage, deed of trust or other encumbrance on or a security
interest in, such present and future assets and property of the Company, real or
personal, tangible or intangible, or any interest therein, as may now or
hereafter be required by any one or more of the Banks and/or any agent for any
one or more of the Banks, including, without limitation, present and future
accounts, accounts receivable, contract rights, payment intangibles, documents,
bills of lading, warehouse receipts, instruments, promissory notes, chattel
paper, general intangibles, investment property, financial assets, securities,
stocks, bonds, deposit accounts, certificates of deposit, insurance policies,
inventory, machinery, equipment, furniture, furnishings, fixtures and real
estate, as security for any and all indebtedness, liabilities and obligations of
the Company or any other individual, sole proprietorship, partnership, limited
liability company, corporation, trust, association (incorporated or
unincorporated) or other entity to any one or more of the Banks and/or any agent
for any one or more of the Banks, and to negotiate, enter into, execute, perform
and deliver to any one or more of the Banks and/or any agent for any one or more
of the Banks such security agreements, pledge agreements, mortgages, deeds of
trust, assignments, agreements of pledge, hypothecation agreements and financing
statements and such other agreements, documents, instruments and certificates as
any one or more of the Banks and/or any agent for any one or more of the Banks
may from time to time require in connection therewith;

     (d)  to subordinate the payment and performance of any and all
indebtedness, liabilities and obligations of any individual, sole
proprietorship, partnership, limited liability company, corporation, trust,
association (incorporated or unincorporated) or other entity to the Company,
whether now existing or hereafter incurred or arising, to the payment and
performance of any and all indebtedness, liabilities and obligations of such
individual, sole proprietorship, partnership, limited liability company,
corporation, trust, association (incorporated or unincorporated) or other entity
to any one or more of the Banks and/or any agent for any one or more of the
Banks, whether now existing or hereafter incurred or arising, upon such terms
and conditions as any one or more of the Banks and/or any agent for any one or
more of the Banks may require, and to negotiate, enter into, execute, perform
and deliver to any one or more of the Banks and/or any agent for any one or more
of the Banks such subordination agreements and such other agreements, documents,
instruments and certificates as any one or more of the Banks and/or any agent
for any one or more of the Banks may from time to time require in connection
therewith;

     (e)  to withdraw from any one or more of the Banks and/or any agent for any
one or more of the Banks and give receipts therefor, and to authorize and
request any one or more of the Banks and/or any agent for any one or more of the
Banks to sell and deliver for the account of the Company, any of the assets and
property of the Company at any time pledged, assigned or endorsed to any one or
more of the Banks and/or any agent for any one or more of the Banks or upon
which any one or more of the Banks and/or any agent for any one or more of the
Banks has a lien, mortgage, deed of trust, security interest or other
encumbrance;

     (f)  from time to time to amend, modify, restructure, supplement, extend,
renew or terminate any arrangements or agreements with any one or more of the
Banks and/or any agent for any one or more of the Banks upon such terms and
conditions as such officer(s) of the Company may deem desirable, and to
negotiate, enter into, execute, perform and deliver to any one or more of the
Banks and/or any agent for any one or more of the Banks such agreements,
documents, instruments and certificates as any one or more of the Banks and/or
any agent for any one or more of the Banks may from time to time require in
connection therewith; and

     (g)  to take any and all other actions and execute, perform and deliver to
any one or more of the Banks and/or any agent for any one or more of the Banks
any and all other agreements, documents, instruments and certificates
(including, without limitation, borrowing notices, borrowing requests, borrowing
base certificates, collateral reports and compliance certificates) as may be
necessary or appropriate to consummate the transactions authorized by these
resolutions and to perform all of the terms, provisions and conditions of each
of the agreements, documents, instruments and certificates referred to in these
resolutions.

     FURTHER RESOLVED, that the execution by any such officer(s) of the Company
of any agreement, document, instrument or certificate referred to in these
resolutions shall be conclusive evidence and full proof of the approval thereof
and of all of the terms, provisions and conditions contained therein and that
any and all acts and things which any such officer(s) of the Company may do or
perform in conformity with the powers conferred upon them by these resolutions
are hereby expressly authorized, approved, ratified and confirmed.

     FURTHER RESOLVED, that the Secretary and each other officer of the Company
be, and hereby is, authorized and empowered to certify to any one or more of the
Banks and/or any agent for any one or more of the Banks the names of the present
officers of the Company and the offices, respectively, held by them, together
with specimens of their signatures, and in case of any change of any office
holder, the fact of such change and the name of any new officer together with a
specimen of his or her signature; and each Bank and each agent for any one or
more of the Banks are hereby authorized to honor any instrument signed by any
new officer or officers in respect of whom it has received any such certificate
or certificates, with the same force and effect as if said officer or officers
were named in the foregoing resolutions.

     FURTHER RESOLVED, that each Bank and each agent for any one or more of the
Banks shall be indemnified and held harmless by the Company from and against any
and all damages, losses, liabilities, costs and expenses, including, without
limitation, reasonable attorneys’ fees and expenses, incurred by such Bank or
such agent in acting pursuant to these resolutions, and until each Bank and each
agent for any one or more of the Banks has actually received notice in writing
from the Secretary or any other officer of the Company of any change in these
resolutions each Bank and each agent for any one or more of the Banks is
authorized to act in pursuance hereof.

     The undersigned further certifies that the persons whose names, titles and
signatures are set forth below are duly elected, qualified and acting officers
of the Company and hold on the date hereof the office(s) set opposite their
respective names and the signatures appearing opposite their respective names
are the genuine signatures of such officers:

Name                  Title                      Signature

Craig E. LaBarge      President and Chief

                      Executive Officer          /s/CRAIG E. LaBARGE

Donald H. Nonnenkamp  Chief Financial Officer

                      and Secretary              /s/DONALD H. NONNENKAMP

     The undersigned further certifies that there have been no amendments or
other changes to the Articles of Incorporation or By-Laws of the Company on or
after December 22, 2008.

     IN WITNESS WHEREOF, I have hereunto set my hand as Secretary of the Company
as of the 31st day of August, 2010.

                                      /s/DONALD H. NONNENKAMP

                                      Donald H. Nonnenkamp, Secretary

--------------------------------------------------------------------------------

CERTIFIED BOARD OF DIRECTOR RESOLUTIONS

     The undersigned, Secretary of LaBarge Acquisition Company, Inc., a Missouri
corporation (the "Company"), hereby certifies to U.S. Bank National Association
and Wells Fargo Bank, National Association (individually, a “Bank” and
collectively, the “Banks”) that the following is a true, correct and complete
copy of certain resolutions duly adopted by the Board of Directors of the
Company on December 17, 2008, in accordance with the laws of the State of
Missouri and the Articles of Incorporation and By-Laws of the Company, and that
said resolutions have not been amended, modified, rescinded or revoked in any
manner whatsoever and are on the date hereof still in full force and effect:

     RESOLVED, that any one (1) of the following officers of the Company,
to-wit: President, any Vice President, Chief Financial Officer, Treasurer or
Secretary, and each of them acting alone, are hereby authorized and empowered
for and in behalf and in the name of the Company:

     (a)  to borrow money and obtain letters of credit and other financial
accommodations in any form from any one or more of the Banks in such amounts,
for such periods of time and upon such terms and conditions as such officer(s)
may deem desirable, and to negotiate, enter into, execute, perform and deliver
to any one or more of the Banks and/or any agent for any one or more of the
Banks such notes, credit agreements, loan agreements, drafts, acceptances and
such other agreements, documents, instruments and certificates as any one or
more of the Banks and/or any agent for any one or more of the Banks may from
time to time require in connection therewith;

     (b)  to guarantee to any one or more of the Banks and/or any agent for any
one or more of the Banks the payment and performance of any and all
indebtedness, liabilities and obligations of any individual, sole
proprietorship, partnership, limited liability company, corporation, trust,
association (incorporated or unincorporated) or other entity to any one or more
of the Banks and/or any agent for any one or more of the Banks, whether now
existing or hereafter incurred or arising, upon such terms and conditions as any
one or more of the Banks and/or any agent for any one or more of the Banks may
require, and to negotiate, enter into, execute, perform and deliver to any one
or more of the Banks and/or any agent for any one or more of the Banks such
guaranties and such other agreements, documents, instruments and certificates as
any one or more of the Banks and/or any agent for any one or more of the Banks
may from time to time require in connection therewith;

     (c)  to pledge with, or assign, endorse, negotiate and guarantee to, any
one or more of the Banks and/or any agent for any one or more of the Banks, or
to grant to any one or more of the Banks and/or any agent for any one or more of
the Banks a lien, mortgage, deed of trust or other encumbrance on or a security
interest in, such present and future assets and property of the Company, real or
personal, tangible or intangible, or any interest therein, as may now or
hereafter be required by any one or more of the Banks and/or any agent for any
one or more of the Banks, including, without limitation, present and future
accounts, accounts receivable, contract rights, payment intangibles, documents,
bills of lading, warehouse receipts, instruments, promissory notes, chattel
paper, general intangibles, investment property, financial assets, securities,
stocks, bonds, deposit accounts, certificates of deposit, insurance policies,
inventory, machinery, equipment, furniture, furnishings, fixtures and real
estate, as security for any and all indebtedness, liabilities and obligations of
the Company or any other individual, sole proprietorship, partnership, limited
liability company, corporation, trust, association (incorporated or
unincorporated) or other entity to any one or more of the Banks and/or any agent
for any one or more of the Banks, and to negotiate, enter into, execute, perform
and deliver to any one or more of the Banks and/or any agent for any one or more
of the Banks such security agreements, pledge agreements, mortgages, deeds of
trust, assignments, agreements of pledge, hypothecation agreements and financing
statements and such other agreements, documents, instruments and certificates as
any one or more of the Banks and/or any agent for any one or more of the Banks
may from time to time require in connection therewith;

     (d)  to subordinate the payment and performance of any and all
indebtedness, liabilities and obligations of any individual, sole
proprietorship, partnership, limited liability company, corporation, trust,
association (incorporated or unincorporated) or other entity to the Company,
whether now existing or hereafter incurred or arising, to the payment and
performance of any and all indebtedness, liabilities and obligations of such
individual, sole proprietorship, partnership, limited liability company,
corporation, trust, association (incorporated or unincorporated) or other entity
to any one or more of the Banks and/or any agent for any one or more of the
Banks, whether now existing or hereafter incurred or arising, upon such terms
and conditions as any one or more of the Banks and/or any agent for any one or
more of the Banks may require, and to negotiate, enter into, execute, perform
and deliver to any one or more of the Banks and/or any agent for any one or more
of the Banks such subordination agreements and such other agreements, documents,
instruments and certificates as any one or more of the Banks and/or any agent
for any one or more of the Banks may from time to time require in connection
therewith;

     (e)  to withdraw from any one or more of the Banks and/or any agent for any
one or more of the Banks and give receipts therefor, and to authorize and
request any one or more of the Banks and/or any agent for any one or more of the
Banks to sell and deliver for the account of the Company, any of the assets and
property of the Company at any time pledged, assigned or endorsed to any one or
more of the Banks and/or any agent for any one or more of the Banks or upon
which any one or more of the Banks and/or any agent for any one or more of the
Banks has a lien, mortgage, deed of trust, security interest or other
encumbrance;

     (f)  from time to time to amend, modify, restructure, supplement, extend,
renew or terminate any arrangements or agreements with any one or more of the
Banks and/or any agent for any one or more of the Banks upon such terms and
conditions as such officer(s) of the Company may deem desirable, and to
negotiate, enter into, execute, perform and deliver to any one or more of the
Banks and/or any agent for any one or more of the Banks such agreements,
documents, instruments and certificates as any one or more of the Banks and/or
any agent for any one or more of the Banks may from time to time require in
connection therewith; and

     (g)  to take any and all other actions and execute, perform and deliver to
any one or more of the Banks and/or any agent for any one or more of the Banks
any and all other agreements, documents, instruments and certificates
(including, without limitation, borrowing notices, borrowing requests, borrowing
base certificates, collateral reports and compliance certificates) as may be
necessary or appropriate to consummate the transactions authorized by these
resolutions and to perform all of the terms, provisions and conditions of each
of the agreements, documents, instruments and certificates referred to in these
resolutions.

     FURTHER RESOLVED, that the execution by any such officer(s) of the Company
of any agreement, document, instrument or certificate referred to in these
resolutions shall be conclusive evidence and full proof of the approval thereof
and of all of the terms, provisions and conditions contained therein and that
any and all acts and things which any such officer(s) of the Company may do or
perform in conformity with the powers conferred upon them by these resolutions
are hereby expressly authorized, approved, ratified and confirmed.

     FURTHER RESOLVED, that the Secretary and each other officer of the Company
be, and hereby is, authorized and empowered to certify to any one or more of the
Banks and/or any agent for any one or more of the Banks the names of the present
officers of the Company and the offices, respectively, held by them, together
with specimens of their signatures, and in case of any change of any office
holder, the fact of such change and the name of any new officer together with a
specimen of his or her signature; and each Bank and each agent for any one or
more of the Banks are hereby authorized to honor any instrument signed by any
new officer or officers in respect of whom it has received any such certificate
or certificates, with the same force and effect as if said officer or officers
were named in the foregoing resolutions.

     FURTHER RESOLVED, that each Bank and each agent for any one or more of the
Banks shall be indemnified and held harmless by the Company from and against any
and all damages, losses, liabilities, costs and expenses, including, without
limitation, reasonable attorneys’ fees and expenses, incurred by such Bank or
such agent in acting pursuant to these resolutions, and until each Bank and each
agent for any one or more of the Banks has actually received notice in writing
from the Secretary or any other officer of the Company of any change in these
resolutions each Bank and each agent for any one or more of the Banks is
authorized to act in pursuance hereof.

     The undersigned further certifies that the persons whose names, titles and
signatures are set forth below are duly elected, qualified and acting officers
of the Company and hold on the date hereof the office(s) set opposite their
respective names and the signatures appearing opposite their respective names
are the genuine signatures of such officers:

Name                  Title                      Signature

Craig E. LaBarge      President and Chief

                      Executive Officer          /s/CRAIG E. LaBARGE

Donald H. Nonnenkamp  Chief Financial Officer

                      and Secretary              /s/DONALD H. NONNENKAMP

     The undersigned further certifies that there have been no amendments or
other changes to the Articles of Incorporation or By-Laws of the Company on or
after December 22, 2008.

     IN WITNESS WHEREOF, I have hereunto set my hand as Secretary of the Company
as of the 31st day of August, 2010.

                                 /s/DONALD H. NONNENKAMP

                                 Donald H. Nonnenkamp, Secretary